                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

PURPLE RABBIT MUSIC, et al.,                     )
                                                 )
        Plaintiff,                               )
                                                 )         NO. 3:18-cv-00520
v.                                               )
                                                 )         JUDGE CAMPBELL
JCJ PRODUCTIONS, L.L.C., JACOB                   )         MAGISTRATE JUDGE
TUCKER, and BRANDON TUCKER,                      )         HOLMES
                                                 )
        Defendants.                              )


                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

40), recommending that the Court grant Plaintiffs’ Motion for Default and Other Relief (Doc. No.

33) seeking default judgment against Defendants JCJ Productions, LLC, Jacob Tucker, and

Brandon Tucker. The Magistrate Judge recommended: (1) default judgment in favor of Plaintiffs

be entered jointly and severally against Defendants; (2) Plaintiffs be awarded statutory and other

damages to which they are entitled upon further showing; and (3) Plaintiffs be awarded reasonable

attorneys’ fees and costs in an amount to be determined from subsequent filings.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service (Doc. No. 19 at 7). No objections

were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

ADOPTED and APPROVED.               Accordingly, Plaintiffs’ motion for default judgment and

attorneys’ fees and costs is GRANTED (Doc. No. 33).
       The Court will hold a hearing to determine the amount of damages on a date to be set by

separate order after consultation with counsel for Plaintiffs. One week prior to the date of the

hearing, Plaintiffs shall file a brief that explains their damages and gives an outline of the proof to

be offered at the hearing. Documentation of attorneys’ fees and costs may be filed after the

conclusion of the hearing.

       It is so ORDERED.

                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                      2
